Citation Nr: 0531295	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
rectal fistula. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a broken nose.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
and back pain.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability. 

5.  Entitlement to service connection for a left knee 
disability. 

6.  Entitlement to service connection for a hearing loss.  

7.  Entitlement to service connection for a dental condition.  

8.  Entitlement to service connection for a keloid scar of 
the chest from a bullet wound.  

9.  Entitlement to service connection for scars of the left 
shoulder due to shell fragment wounds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1970 
to January 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In September 2005, the veteran appeared before the 
undersigned Acting Veterans Law Judge and gave testimony in 
support of his claim. 

The issues of entitlement to service connection for a hearing 
loss and for a dental condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  In February 1993, the RO denied service connection for 
neck and back pain, a left knee disorder, a broken 
nose/deviated septum, and a rectal fistula, and so informed 
the veteran in April 1993.  The veteran did not appeal.

3.  Evidence received since the February 1993 rating action 
does not include evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a rectal fistula, residuals of a broken nose, 
and neck and back pain.  

4.  Evidence received since the February 1993 rating action 
does include evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a left knee disability.  

5.  A left knee disability was not treated in service and a 
current left knee disability is not shown to be related to 
service.  

6.  The record reasonably supports a finding that the veteran 
sustained combat wounds, and his current keloid scars of the 
chest and the left shoulder are related to service.  


CONCLUSIONS OF LAW

1.  No new and material evidence has been received since the 
RO's February 1993 rating decision, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a rectal fistula have not been met.  38 
U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (prior 
to August 29, 2001); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 
(2005).  

2.  No new and material evidence has been received since the 
RO's February 1993 rating decision, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a broken nose disability have not 
been met. 38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (prior to August 29, 2001); 38 C.F.R. §§ 20.1100, 
20.1103, 20.1105 (2005).  

3.  No new and material evidence has been received since the 
RO's February 1993 rating decision, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for and neck and back pain have not been met.  38 
U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (prior 
to August 29, 2001); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 
(2005).

4.  New and material evidence has been received since the 
RO's February 1993 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disability have been met, and the 
claim is reopened.  38 U.S.C.A §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (prior to August 29, 2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2005).  

5.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  

6.  A keloid scar of the chest from a bullet wound was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

7.  Scars of the left shoulder due to shell fragment wounds 
were incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, specified VA's obligations with respect to 
notification of claimants regarding the information or 
evidence needed in order to substantiate a claim and affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2005)); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO provided the appellant with notice of the VCAA 
in April 2001 and in May 2004.  

The April 2001 and the May 2004 letters satisfied the content 
requirement of a VCAA notice.  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The VCAA letters informed the appellant concerning the 
information and evidence necessary to substantiate his claim.  
The letters explained which information or evidence it needed 
from him and what he could do to help with the claim.  The RO 
advised him as to what VA would do to assist him in the 
development of the evidence to support his claim.  In 
addition, the VCAA notice letters also contained the "fourth 
element," informing him of the need to submit medical 
evidence if he had any in his possession.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.   However, the Board finds the 
deficiency in the timing of the VCAA notice to be harmless 
error.  The requisite notifications were ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005).  The appellant has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Mayfield , Id.  The Board finds that the present adjudication 
of the issues on appeal will not result in any prejudice to 
the appellant.

The duty to assist the veteran has also been satisfied in 
this case.  It is noted that the appellant has been examined, 
he has had two hearings, and records have been obtained.  It 
is noted that the veteran has been awarded benefits from the 
Social Security Administration (SSA), and that these records 
have not been sought by the RO.  However a remand for this 
reason on the issues decided below is not necessary since the 
disabilities being considered are not shown to have been 
manifested in service.  SSA records could not show service 
incurrence, and would show no more than current 
manifestations of the veteran's medical findings.  A remand 
for further action in accordance with the VCAA would serve no 
useful purpose.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case regarding the issues decided below.  


New and Material Evidence

In a February 1993 rating decision, of which the veteran was 
notified by letter in April 1993, the RO denied service 
connection for a rectal fistula, residuals of a broken nose, 
neck and back pain, and a left knee disorder, because the 
evidence did not show treatment for a rectal fistula, a left 
knee disorder or neck and back pain in service.  The evidence 
showed that he underwent a septoplasty in January 1973 during 
service.  Private medical records that were considered at the 
time documented back and neck pain, with diagnoses of 
cervical myositis in September 1992, somatic dysfunction of 
the lumbosacral area in October 1992, and cervical disc 
disease in November 1992.  The records showed an anal 
fistulectomy in 1984 and a nasal septology in 1992.  The RO 
found that the medical evidence did not show that the 
disabilities were related to service.  No left knee treatment 
was shown.  

The veteran petitioned to reopen his claims of entitlement to 
service connection for these disabilities in January 1999.  
This appeal arises from the RO's finding in an October 1999 
rating decision that new and material evidence adequate to 
reopen the veteran's previously denied claims for service 
connection had not been submitted.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
the VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose of redefining 
what constitutes new and material evidence in order to reopen 
a final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001 and do not apply to the 
present case.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384. See also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In this case, evidence submitted after the decision in 
February 1993 is considered new, as it was not previously of 
record.  The evidence received includes statements from the 
veteran, including hearing testimony at the RO before a 
hearing officer and a hearing before the undersigned, VA 
treatment and hospitalization records, private treatment 
records and statements from private physicians.  The evidence 
shows private treatment for back pain in July 1991.  VA 
examination in June 1999 diagnosed chronic low back pain and 
internal derangement of the left knee.  VA X-ray reports 
dated in June 1999 showed degenerative arthrosis of the C5 
and C6, anterior wedging of the L5, and an undisplaced 
fracture deformity of the left patella.  Private records 
dated in 1992 and in 2002 showed treatment for low back pain 
and neck pain.  VA examination in January 2003 showed a left 
knee disorder and a lumbosacral spine disorder, with an 
addendum in March 2003 that the examiner did not see anything 
in the service medical records showing an injury to these 
areas.  Private records in 2004 show treatment for cervical 
complaints and lumbar spine complaints.

After reviewing the evidence of record, the Board concludes 
that the additional evidence is new but not material 
concerning the veteran's claims for entitlement to service 
connection for a rectal fistula, residuals of a broken nose, 
and neck and back pain.  As to the claim for service 
connection for a left knee disability, the Board finds that 
new and material evidence has been received.  

On the issues of entitlement to service connection for a 
rectal fistula, residuals of a broken nose, and neck and back 
pain, the additional evidence is not considered material.  
The records simply show that the veteran has continued 
complaints of and treatment for a rectal fistula, residuals 
of a broken nose, and neck and back pain.  In addition, the 
veteran's statements continue to assert what he has claimed 
since his original claim on these issues, that his current 
complaints of neck and back pain, residuals of a broken nose, 
and a rectal fistula began in service and are related to 
service.  This evidence does not bear directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for these disabilities.  The 
additional new evidence by itself or in connection with other 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 

Moreover, the additional new evidence is also considered 
cumulative and redundant, as evidence of the veteran's 
complaints and contentions was already in the file at the 
time the last prior final rating decision issued in February 
1993.  

As to the left knee disability, the Board finds new and 
material evidence has been received since the new evidence 
documents a diagnosis for a current left knee disability 
which was not of record at the time of the last final rating 
decision of February 1993.  This evidence is new and material 
and so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  Accordingly, the 
claims for service connection for a left knee disability is 
reopened.  

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

Left Knee Disability

The service medical records contain no complaint, diagnosis 
or treatment for a left knee disorder.  At separation, in 
1973, the veteran's lower extremities are noted to be 
clinically normal.  A left knee disability is first noted in 
the record in June 1999 when the veteran was examined by VA.  
At that time, the examiner found that the veteran had left 
knee internal derangement.  The examiner stated that X-rays 
showed an old fracture of the left knee which did not occur 
in service per the history provided.   There are no inservice 
manifestations of a left knee problem and no showing of a 
left knee disability until many years after service.  While 
the VA examiner in June 1999 noted an old fracture of the 
left knee, this is not shown to have been related to any 
incident of service.  As the current left knee disability is 
not shown by objective medical evidence to be related to 
service, service connection is not warranted.  

The Board has also considered the veteran's own assertions in 
his matter.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to his in- service experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.   The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render his opinion as to etiology and a medical 
diagnosis competent.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   

Scars of the Chest and the Left Shoulder

The veteran's service medical records show no treatment for 
wounds of the chest or the left shoulder.  His service 
separation examination in January 2003 showed no skin 
abnormality.  In addition, his DD 214 does not reflect that 
he received any medals or commendations for being wounded in 
service.  However, his service personnel records reflect that 
he was stationed in Vietnam from September 29, 1970 to 
November 12, 1970.  Those records also reflect that the 
veteran was exposed to combat during the time he was in 
Vietnam.  
Private medical records show that the veteran had keloids on 
his back and anterior chest at the site of previous open-
heart surgery in 1991 and that the keloids were treated with 
Kenalog injection.  On VA examination in June 1999, the 
veteran reported sustaining a shrapnel injury in November 
1970 to his back and chest.  The examiner noted a 
sternecotomy scar 19 cm. in length and a 7-cm. scar in the 
mid-upper portion of the chest with borders of keloid 
formation.  A linear scar was noted on either side of the 
chest which were noted to have the appearance of incisions 
but which the veteran reported were from shrapnel.  There 
were about a half dozen small keloid scars around the left 
shoulder.  The impression was, large keloid scar in the 
sternotomy scar (atrial septal defect surgery in 1990), 
alleged to be related to a ricocheting bullet; and scars over 
both posterior shoulders, alleged to be from shrapnel injury.  
The examiner stated that the question of the scars is not 
clear.  It was noted that between service and the cardiac 
surgery in 1990, no one looked at the scar.  It was stated 
that the two keloid scars were very neat and clean as might 
be seen with surgical incisions or intubation of the anterior 
chest.  The examiner stated that it would be unusual for 
shrapnel injuries to occur specifically over the lateral 
shoulders with no shrapnel injuries elsewhere over the back 
or in the large space between the shoulders.  It was stated 
that scars such as this could be caused by many agents, 
including acne.  It was noted that the sternal scar could be 
the result of his cardiac surgery. 

In a September 2000 letter, a private examiner stated that at 
the time of the veteran's open heart surgery, in 1990, he had 
a scar across the front part of his chest from an old wound.  
It was stated that an attempt to resect the scar was 
unsuccessful and the residual scarring is related to his 
previous wound.  

In a November 2002 affidavit, the veteran's brother reported 
that when the veteran returned home from Vietnam, he was 
scarred, and that he had scabs from wounds on his shoulders 
and a "gashy" looking scar that covered most of his chest.  

In adjudicating this claim, the Board must consider the 
applicability of the benefit-of-the-doubt doctrine.  The 
service records do not show that the veteran sustained 
injuries to his chest and shoulders in service.  However, he 
has argued that these records were destroyed since he was 
under age when he was sent to Vietnam.  Based on his date of 
birth, noted on the birth certificate of his daughter in 
1975, he would have been seventeen in September through 
November 1970, when he served in Vietnam.  He was exposed to 
combat, and his brother has sworn under oath that the veteran 
had wounds after he returned from Vietnam.  He described the 
location and the appearance of the wounds as he observed 
them.  Lay individuals may not render medical conclusions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991), after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence, see Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993).  The Board has no reason to doubt the 
veracity of the brother or the veteran's brother's sworn 
statement.  The veteran provided very credible testimony 
before the undersigned during his hearing in September 2005.  
A private examiner has documented the existence of the chest 
scar prior to the veteran's open-heart surgery and has 
related it to a previous wound.  The VA examiner's findings 
in June 1999 regarding the etiology of the scars were not 
conclusive, and were speculative in nature.  See, Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative).  As such, 
that examiner's finding is of limited probative value.  When 
considering the record as a whole and with the resolution of 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for a scar of the chest and for scars 
of the left shoulder is warranted.  38 C.F.R. § 3.102; 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a rectal 
fistula, and the claim is denied.   

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of a 
broken nose, and the claim is denied.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for neck and back 
pain, and the claim is denied.  

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a left knee 
disability and the claim is reopened. 

Service connection for a left knee disability is denied.  

Service connection for a keloid scar from a bullet wound of 
the chest is granted.  

Service connection for scars of the left shoulder due to 
shell fragment wounds is granted.  


REMAND

The veteran seeks service connection for a hearing loss and 
for a dental condition.  He was exposed to combat while in 
the service and contends that he has a current hearing loss 
related to that service.  The current record does not show 
that he has a hearing loss by VA standards; however, the 
veteran was awarded Social Security Administration (SSA) 
disability benefits as of November 2003.  It does not appear 
that any of the SSA records pertaining to the veteran were 
requested by the RO, however.  The United States Court of 
Appeals for Veterans Claims (Court) has emphasized the need 
to obtain SSA medical records in cases involving VA claims.  
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  The 
RO should obtain and consider the veteran's SSA medical 
records.   

In addition, at his hearing before the undersigned in 
September 2005, the veteran stated that he has a dental 
disorder due to exposure to Agent Orange in Vietnam.  Since 
the record shows that he was stationed in Vietnam, exposure 
to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005); McCartt v. West, 12 Vet. App. 164, 166 (1999).  The 
RO has not considered his claim on this basis and thus due 
process requires a remand on this issue.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

2.  If any additional records show that 
the veteran has a hearing loss by VA 
standards, the RO should schedule the 
veteran for a VA audiometric examination.  
The claims file must be made available to 
the examiner for review.  After examining 
the veteran the examiner should note the 
etiology of any hearing loss noted, to 
include whether it is at least as likely 
as not (a 50 percent chance or greater) 
that a hearing loss noted was incurred 
due to exposure to acoustic trauma in 
service.  Rationale for any findings must 
be given.  
The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing any additional 
development necessary with respect to 
remanded claims on appeal, the RO should 
readjudicate the claims, to include 
consideration of service connection for a 
dental disorder as due to exposure to 
Agent Orange.  All applicable laws and 
regulations must be considered.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


